DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	The claim objection regarding claim 11 has been withdrawn in accordance to the applicant’s amendment to claim 6 and the newly added claims 12-15. The amendments to claims 2-4 and 7-9 effectively overcome the respective 112 rejections.
	Applicant’s arguments regarding the 112 rejections of claims 1-11 have been full considered and are persuasive – specifically, the arguments on reply page 14-19; the respective 112 rejections are withdrawn.
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Frank Gao on February 24, 2022.


Claim 2.  (Currently amended) The method according to claim 1, the step of identifying the abruptly changing arm angle range in the arm angle range of the each pose according to the upper boundary curve and the lower boundary curve comprises:

determining that the arm angle range of [[the]] a first pose corresponding to the abruptly changing arm angle range is the decreasing arm angle range when the upper boundary derivative of one of the each pose is less than a negative threshold and the lower boundary derivative of one of the each pose is greater than a positive threshold; or
determining that the arm angle range of [[the]] a second pose is the increasing arm angle range when the upper boundary derivative of one of the each pose is greater than the positive threshold and the lower boundary derivative of one of the each pose is less than  the negative threshold.

Claim 7.  (Currently amended) The computing device according to claim 6, the step of identifying the abruptly changing arm angle range in the arm angle range of the each pose according to the upper boundary curve and the lower boundary curve comprises:
calculating an upper boundary derivative of the each pose on the upper boundary curve, and a lower boundary derivative of the each pose on the lower boundary curve; and
determining that the arm angle range of [[the]] a first pose corresponding to the abruptly changing arm angle range is the decreasing arm angle range when the upper boundary derivative of one of the each pose is less than a negative threshold and the lower boundary derivative of one of the each pose is greater than a positive threshold; or
determining that the arm angle range of [[the]] a second pose is the increasing arm angle range when the upper boundary derivative of one of the each pose is greater than the positive threshold and the lower boundary derivative of one of the each pose is less than  the negative threshold.
Claim 11.   Please amend Line 1 as follows .
--A robot, comprising [[the]] a computing device,--

Claim 12.  Please amend the following paragraphs as follows. 
Third paragraph: -- determining that the arm angle range of [[the]] a first pose is the decreasing arm angle range when the upper boundary derivative of one of the each pose is less than a negative threshold and the lower boundary derivative of one of the each pose is greater than a positive threshold; or--
Fourth paragraph: -- determining that the arm angle range of [[the]] a second pose is the increasing arm angle range when the upper boundary derivative of one of the each pose is greater than [[a]] the positive threshold and the lower boundary derivative of one of the each pose is less than [[a]] the negative threshold.-- 


Reasons for Allowance
	The following is an examiner’s statement for reasons for allowance. Applicant’s amendment overcame the 112 rejections. The prior art fails to teach a motion planning method for robot arms where boundary curves are created from arm angle ranges, then identifying abruptly changing arm angle ranges for poses according to the boundary curves and correcting those poses with a correction model in combination with the rest of the claim limitations. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter
Claims 1-15 allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dylan B Mooney whose telephone number is (571)272-8939. The examiner can normally be reached Monday - Friday 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN BRANDON MOONEY/Examiner, Art Unit 3664                                                                                                                                                                                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664